MAINE	SUPREME	JUDICIAL	COURT	                                                     Reporter	of	Decisions	
Decision:	 2018 ME 101 
Docket:	   Sag-17-486	
Argued:	   June	14,	2018	 	             	       	       	       	
Decided:	  July	17,	2018	
                                                                                                        	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                          JANE	DOE1	
                                               	
                                              v.	
                                               	
                                       TIMOTHY	TIERNEY	
	
	
ALEXANDER,	J.	

          [¶1]	 	 Timothy	 Tierney	 appeals	 from	 a	 judgment	 of	 the	 District	 Court	

(West	Bath,	Dobson,	J.)	finding	that	the	plaintiff,	Jane	Doe,	“was	abused	by	the	

defendant”	and	granting	a	two-year	extension	of	a	protection	from	abuse	order	

to	her.		19-A	M.R.S.	§	4007	(2017).		Tierney	contends	that	the	trial	court	erred	

or	 abused	 its	 discretion	 because	 it	 (1)	 considered	 evidence	 of	 events	 that	

preceded	the	issuance	of	the	original	protection	from	abuse	order	in	deciding	

to	extend	that	original	order;	and	(2)	did	not	give	him	sufficient	notice	of	the	

issues	to	be	addressed	in	the	hearing	on	extension	of	the	original	order.		He	also	


    1		To	comply	with	federal	law,	we	do	not	identify	the	plaintiff	in	this	protection	from	abuse	action	

and	limit	our	description	of	events	and	locations	to	avoid	revealing	“the	identity	or	location	of	the	
party	protected	under	[a	protection]	order”	as	required	by	18	U.S.C.	§	2265(d)(3)	(LEXIS	through	
Pub.	L.	No.	115-196);	see	J.C.	v.	J.H.,	92	Mass.	App.	Ct.	224,	84 N.E.3d 26 (Mass.	App.	Ct.	2017).	
2	

argues	 that	 there	 was	 not	 sufficient	 evidence	 to	 justify	 extension	 of	 the	

protection	 from	 abuse	 order	 for	 two	 years,	 with	 the	 addition	 of	 prohibitions	

that,	by	federal	law,	18	U.S.C.	§	922(g)(8)	(LEXIS	through	Pub.	L.	No.	115-196),2	

have	the	effect	of	prohibiting	him	from	possessing	firearms	and	that	include	an	

express	directive	prohibiting	his	possession	of	firearms.		We	affirm.	




     2		18	U.S.C.	§	922(g)(8)	(LEXIS	through	Pub.	L.	No.	115-196)	states:	


         (g)		It	shall	be	unlawful	for	any	person—	
         	
         .	.	.	.	
         	
                 (8)		who	is	subject	to	a	court	order	that—	
                     	
                        (A)	 was	 issued	 after	 a	 hearing	 of	 which	 such	 person	 received	 actual	
                        notice,	and	at	which	such	person	had	an	opportunity	to	participate;	
                        	
                        (B)	 restrains	 such	 person	 from	 harassing,	 stalking,	 or	 threatening	 an	
                        intimate	 partner	 of	 such	 person	 or	 child	 of	 such	 intimate	 partner	 or	
                        person,	or	engaging	in	other	conduct	that	would	place	an	intimate	partner	
                        in	reasonable	fear	of	bodily	injury	to	the	partner	or	child;	and	
                     	
                        (C)	
                               	
                             (i)	includes	a	finding	that	such	person	represents	a	credible	threat	to	
                             the	physical	safety	of	such	intimate	partner	or	child;	or	
                        	
                             (ii)	 by	 its	 terms	 explicitly	 prohibits	 the	 use,	 attempted	 use,	 or	
                             threatened	use	of	physical	force	against	such	intimate	partner	or	child	
                             that	would	reasonably	be	expected	to	cause	bodily	injury	
         	
         .	.	.	.	
         	
         to	 ship	 or	 transport	 in	 interstate	 or	 foreign	 commerce,	 or	 possess	 in	 or	 affecting	
         commerce,	 any	 firearm	 or	 ammunition;	 or	 to	 receive	 any	 firearm	 or	 ammunition	
         which	has	been	shipped	or	transported	in	interstate	or	foreign	commerce.	

     	
                                                                                         3	

                                   I.		CASE	HISTORY	

      [¶2]		The	record	establishes	the	following	facts	and	procedural	history.		

The	 plaintiff	 ended	 a	 several	 year	 relationship	 with	 the	 defendant	 in	

October	2016.			

	     [¶3]		Stating	that	she	was	afraid	of	Tierney	and	that	she	was	concerned	

by	his	continuing	attempts	to	contact	her,	the	plaintiff	first	filed	a	complaint	for	

protection	from	abuse	against	Tierney	on	February	21,	2017.		That	same	day,	

the	District	Court	(Dobson,	J.)	entered	a	 temporary	order	for	protection	from	

abuse,	 19-A	 M.R.S.	 §	 4006(2)	 (2017),	 that	 included	 a	 provision	 explicitly	

prohibiting	 Tierney	 from	 possessing	 firearms	 or	 dangerous	 weapons.	 	 19-A	

M.R.S.	§	4006	(2-A)(B)	(2017).		The	prohibition	on	possession	of	firearms	in	the	

temporary	order	would	have	put	Tierney	on	notice	that	firearms	prohibitions	

can	be	at	issue	in	protection	from	abuse	proceedings.	

	     [¶4]		In	March	2017,	the	parties	appeared	in	court	for	a	final	hearing	on	

the	complaint.		At	the	courthouse,	the	parties	agreed	to	the	entry	of	a	six-month	

protective	 order	 without	 a	 finding	 of	 abuse.	 	 See	 19-A	 M.R.S.	 §	4007(1).	 	 The	

agreed-to	order,	which	was	set	to	expire	in	September	2017,	did	not	contain	a	

finding	that	the	defendant	had	abused	the	plaintiff,	did	not	prohibit	him	from	
4	

possessing	firearms,	and	did	not	contain	provisions	that	would	result	in	such	a	

prohibition	by	operation	of	federal	law.			

	     [¶5]		The	plaintiff	filed	a	motion	to	extend	the	original	protection	from	

abuse	order	on	August	18,	2017.		Her	motion	asserted	that	the	extension	was	

necessary	 because	 “the	 defendant	 ha[d]	 been	 stalking	 [her].”	 	 The	 plaintiff	

included	 an	 affidavit	 with	 her	 motion	 that	 further	 described	 that	 she	 was	

seeking	 the	 extension	 based	 on	 the	 defendant’s	 continued	 efforts	 to	 learn	

where	she	lived,	who	she	was	dating,	and	where	she	worked.			

      [¶6]		On	October	6,	2017,	the	plaintiff	filed	a	motion	to	modify	the	original	

protection	 order	 to	 change	 the	 reference	 in	 that	 order	 to	 her	 place	 of	

employment—from	 which	 Tierney	 was	 barred	 during	 her	 work	 hours—to	 a	

different	location	in	a	different	county.		The	court	granted	the	motion	to	modify	

that	same	day,	prohibiting	the	defendant	from	being	at	the	plaintiff’s	new	place	

of	employment.		The	defendant	was	served	with	the	amended	protection	from	

abuse	order	on	October	17,	2017.			

      [¶7]	 	 The	 court	 held	 a	 contested	 hearing	 on	 the	 motion	 to	 extend	 the	

protection	from	abuse	order	on	November	3,	2017.		The	plaintiff	testified	and	

called	four	witnesses.		The	defendant	testified	and	called	one	witness.			
                                                                                          5	

	      [¶8]		After	considering	the	evidence,	the	court	found	that	the	plaintiff	was	

“credible,	 fearful,	 and	 intimidated”	 by	 the	 actions	 of	 the	 defendant,	 which	

included	“controlling	behavior”	and	“obsessive	texts	and	calls.”		In	addition,	the	

court	specifically	found	that	the	defendant	had	previously	abused	the	plaintiff	

by	threatening	to	kill	any	boyfriend	she	had.		Based	on	its	finding	of	abuse,	the	

court	 entered	 an	 order	 extending	 the	 protection	 order	 for	 two	 years	 and	

entered	an	order	prohibiting	the	defendant	from	possessing	firearms.		See	19-A	

M.R.S.	§	4007(1)(A-1).		The	order	also	prohibited	Tierney	from,	among	other	

things,	threatening	or	harassing	the	plaintiff	and	“us[ing],	attempt[ing]	to	use	

or	 threaten[ing	 to]	 use	 physical	 force	 that	 would	 reasonably	 be	 expected	 to	

cause	 bodily	 injury”	 to	 her.	 	 The	 defendant	 did	 not	 file	 a	 motion	 for	 further	

findings	of	fact.		See	M.R.	Civ.	P.	52.		He	filed	this	appeal	the	same	day.			

                                 II.		LEGAL	ANALYSIS	

A.	    Consideration	of	Events	Supporting	the	Original	Order	

	      [¶9]	 	 The	 defendant	 argues	 that	 the	 court’s	 finding	 of	 abuse	 was	

improperly	 based	 solely	 on	 evidence	 of	 his	 behavior	 prior	 to	 the	 original	

protection	order.		Specifically,	he	argues	that	the	court	relied	on	the	statements	

he	 made	 regarding	 killing	 the	 plaintiff’s	 boyfriends	 and	 his	 obsessive	 texts,	

calls,	and	controlling	behavior—behavior	that	occurred	prior	to	the	issuance	of	
6	

the	 original	 protection	 order—to	 support	 the	 two-year	 extension	 of	 the	

protection	from	abuse	order.			

	     [¶10]		A	court	may	extend	a	protection	order	by	agreement	of	the	parties	

or	 upon	 a	 finding	 that	 an	 extension	 is	 “necessary	 to	 protect	 the	 plaintiff	 or	

minor	child	from	abuse.”		19-A	M.R.S.	§	4007(2);	Gehrke	v.	Gehrke,	2015 ME 58,	

¶18,	115 A.3d 1252.		

      [¶11]		When,	as	here,	an	extension	of	an	original	protection	order	entered	

by	agreement	and	without	a	finding	of	abuse	is	sought	prior	to	the	expiration	

date	 of	 that	 original	 order,	 the	 court	 can	 grant	 the	 extension	 only	 when	 the	

court	finds	that,	at	some	point,	before	or	after	the	original	order,	there	was,	in	

fact,	abuse.	 	Dyer	v.	Dyer,	2010 ME 105,	¶	11,	5 A.3d 1049 (explaining	that	 a	

court	may	only	extend	a	protection	order	by	agreement	of	the	parties	or	upon	

a	finding	of	abuse).		That	abuse	may	have	occurred	before	the	time	of	the	entry	

of	 the	 agreed-to	 order	 when	 the	 court	 specifically	 determines	 that,	 either	

because	of	the	nature	of	the	abuse	or	because	of	additional	threats,	concerns,	

or	actions,	the	plaintiff	has	established	that	“additional	time	[is]	necessary	to	

protect	the	plaintiff	or	minor	child	from	abuse.”		19-A	M.R.S.	§	4007(2);	Dyer,	

2010 ME 105,	¶¶	3-5,	11,	5 A.3d 1049 (holding	that	it	is	proper	for	a	court	to	

consider	evidence	of	earlier	abuse	and	the	threat	of	continuing	harm	arising	out	
                                                                                     7	

of	earlier	abuse	in	extending	a	protection	order);	see	also	Gehrke,	2015 ME 58,	

¶19,	115 A.3d 1252.			

     Evidence	demonstrating	a	history	of	abuse,	as	defined	by	statute	to	
     include	actual	or	attempted	infliction	of	bodily	injury	or	offensive	
     physical	contact,	see	19-A	M.R.S.	§	4002(1)(A),	and	threats	of	such	
     conduct	 made	 in	 an	 attempt	 to	 place	 another	 in	 fear	 of	 bodily	
     injury,	 see	 id.	 §	 4002(1)(B),	 is	 relevant	 and	 admissible	 to	
     demonstrate	that	an	 extended	order	of	 protection	is	“necessary,”	
     id.	§	4007(2).			
     	
Gehrke,	2015 ME 58,	¶	19,	115 A.3d 1252.	
	
     [¶12]	 	 In	 Gehrke,	 the	 defendant	 challenged	 the	 court’s	 finding	 that	 an	

extension	of	a	contested	protection	order	was	necessary	to	protect	the	plaintiff	

from	abuse	when	there	was	little	evidence	of	new	abusive	conduct	since	the	last	

modification	of	the	order.		Id.	¶	16.		We	held	that	a	plaintiff	seeking	an	extension	

need	not	allege	or	prove	new	abuse	but	must	demonstrate	that	additional	time	

is	necessary	to	protect	him	or	her	from	abuse.		Id.	¶	18.		We	noted,	in	that	case,	

that	the	evidence	of	the	abuse	that	supported	the	original	order	was	essential	

to	understand	whether	an	extension	of	that	order	was	necessary	to	protect	the	

plaintiff	from	abuse.		Id.	¶	20;	see	also	Dyer,	2010 ME 105,	¶	11,	5 A.3d 1049.		

      [¶13]		Here,	the	plaintiff	filed	for	an	extension	prior	to	the	expiration	of	

the	initial	six-month	protection	order.		Therefore,	it	was	proper	for	the	court	to	

consider	evidence	of	the	conduct	that	supported	the	original	order.			
8	

      [¶14]	 	 Based	 on	 evidence	 that	 the	 court	 found	 to	 be	 credible	 of	 the	

defendant’s	statements	about	threatening	to	kill	any	boyfriend	the	plaintiff	may	

have	and	“his	obsessive	calls,	texts	and	controlling	behavior,”	the	court	found	

abuse.		The	court	further	found	that	the	plaintiff	was	“fearful	and	intimated,”	

based,	 in	 part,	 on	 evidence	 of	 the	 defendant’s	 conduct	 and	 inquiries	 to	 the	

plaintiff’s	 friend	 subsequent	 to	 issuance	 of	 the	 original	 order.	 	 That	 finding	

supported	the	determination	that	the	two-year	extension	was	necessary.			

      [¶15]	 	 Although	 the	 court	 did	 not	 make	 other	 specific	 findings,	 in	 the	

absence	 of	 a	 motion	 for	 additional	 findings	 of	 fact	 and	 conclusions	 of	 law	

pursuant	 to	 M.R.	 Civ.	 P.	 52(b),	 we	 will	 infer	 that	 the	 trial	 court	 made	 any	

necessary	 findings	 that	 would	 be	 supported	 by	 evidence	 in	 the	 record	 to	

support	its	ultimate	conclusion.		See	Gehrke,	2015 ME 58,	¶	8,	115 A.3d 1252.		

The	trial	court	did	not	err	or	abuse	its	discretion	in	finding	abuse	and	extending	

the	protection	from	abuse	order.	

B.	   Notice	of	Issues	to	be	Addressed		

      [¶16]		The	defendant	argues	that	he	did	not	receive	proper	notice	of	the	

issues	to	be	addressed	at	the	extension	hearing,	because	he	did	not	know	that	

the	court	could	consider	his	conduct	that	led	to	the	original	protection	order,	
                                                                                                  9	

or	that	he	could	be	deprived	of	his	right	to	possess	firearms	should	the	court	

make	a	finding	of	abuse	against	him.3			

	       [¶17]		“In	a	procedural	due	process	challenge,	we	must	first	determine	

whether	the	governmental	action	has	resulted	in	a	deprivation	of	life,	liberty,	

or	property.”		Guardianship	 of	Hughes,	1998 ME 186,	 ¶	9,	 715 A.2d 919.	 	If	a	

deprivation	has	occurred,	we	must	next	determine	what	process	is	due	under	

the	Fourteenth	Amendment.		Id.		The	two	essential	elements	of	procedural	due	

process	 are	 notice	 and	 an	 opportunity	 to	 be	 heard.	 	 See	 Kirkpatrick	v.	 City	 of	

Bangor,	1999 ME 73,	¶	15,	728 A.2d 1268.		

	       [¶18]		Here,	the	defendant	was	notified	of,	present	at,	and	participated	in	

the	hearing	on	the	motion	to	extend	the	protection	from	abuse	order.		He	had	

the	 opportunity	 to	 present	 evidence	 concerning	 the	 abuse	 alleged	 by	 the	

plaintiff,	 and	 the	 court	 found	 that	 the	 evidence	 he	 presented	 in	 the	 form	 of	

witness	testimony	“didn’t	really	contradict	the	plaintiff’s	witnesses’	testimony.”		

Further,	 the	 defendant	 did	 not	 object	 to	 the	 nature	 or	 scope	 of	 the	 evidence	

presented	against	him,	and	he	did	not	assert	to	the	court	that	the	hearing	and	


    3		To	the	extent	the	defendant	argues	that	he	was	without	knowledge	of	the	law	that	allows	the	

court	to	issue	an	order	prohibiting	his	right	to	possess	firearms	upon	a	finding	of	abuse,	see	19-A	
M.R.S.	§	4007(1)(A-1)	(2017),	this	argument	is	without	merit.		See	State	v.	Goodenow,	65 Me. 30,	33	
(1876)	(“Ignorance	of	the	law	excuses	no	one.”).		In	addition,	the	temporary	protection	order	that	
included	a	firearms	prohibition	put	the	defendant	on	notice	that	a	firearms	prohibition	may	be	at	
issue	in	this	matter.	
10	

any	resulting	order	should	be	limited.		Thus,	his	right	to	procedural	due	process	

was	 not	 violated.	 	 The	 plaintiff’s	 motion	 to	 extend	 and	 her	 accompanying	

affidavit,	 the	 statute,	 and	 the	 initial	 temporary	 order	 gave	 the	 defendant	

sufficient	notice	of	what	he	needed	to	defend	against	at	the	hearing.	

C.	   Sufficiency	of	the	Evidence	to	Support	the	Extension		

      [¶19]	 	 The	 appeal	 appears	 to	 challenge	 whether	 there	 was	 sufficient	

evidence	to	support	the	court’s	extension	of	the	protection	order	for	two	years	

and	the	order	prohibiting	the	defendant	from	possessing	firearms.		We	do	not	

find	these	arguments	persuasive.		The	evidence	discussed	above	is	more	than	

sufficient	 to	 support	 the	 extension	 of	 the	 order	 for	 an	 additional	 two	 years,	

including	the	prohibition	on	the	possession	of	firearms.		See	Walton	v.	Ireland,	

2014 ME 130,	¶	22,	104 A.3d 883 (“We	review	a	trial	court’s	finding	of	abuse	

for	clear	error	and	will	affirm	a	trial	court’s	findings	if	they	are	supported	by	

competent	 evidence	 in	 the	 record,	 even	 if	 the	 evidence	 might	 support	

alternative	findings	of	fact.”).	

      [¶20]		Even	if	the	extended	protection	order	had	not	included	an	explicit	

prohibition	 against	 the	 possession	 of	 firearms,	 that	 prohibition	 would	 have	

arisen	by	operation	of	federal	law	as	a	result	of	the	provisions	of	the	order	that	
                                                                                                       11	

prohibited	the	defendant	from	threatening,	harassing,	or	stalking	the	plaintiff,4	

and	 that	 prohibited	 him	 from	 using,	 attempting	 to	 use,	 or	 threatening	 to	 use	

physical	force	against	the	plaintiff	that	would	reasonably	be	expected	to	cause	

bodily	injury.		See	18	U.S.C.	§	922(g)(8)	(LEXIS	through	Pub.	L.	No.	115-196).		

The	evidence	presented	to	the	court	warranted	issuance	of	an	order	containing	

these	 prohibitions.	 	 Consequently,	 the	 inclusion	 of	 an	 explicit	 firearms	

prohibition	did	not	prejudice	the	defendant,	because	application	of	federal	law	

would	have	had	the	same	effect	as	a	direct	result	of	the	other	provisions	of	the	

order.	

         The	entry	is:	

         	      	       Judgment	affirmed.	

	     	     	     	     	    	
	
Misha C. Pride, Esq. (orally), Drummond & Drummond, LLP, Portland, for
appellant Timothy Tierney

Caroline Y. Jova, Esq. (orally), Pine Tree Legal Assistance, Portland, for appellee
Jane Doe
	




    4	
    	 The	 original	 order	 prohibited	 the	 defendant	 from	 stalking	 the	 plaintiff.	 	 The	 additional	
prohibitions	described	in	the	text	were	new	in	the	extended	order.